Citation Nr: 0738109	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to compensation, pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of a fracture of the left 1st 
and 2nd metatarsal bones as a result of VA surgical treatment 
during hospitalization in July 1992, March 1993 and March 
1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 rating decision in which the RO denied 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 115,1 for residuals of fractures of the left 1st 
and 2nd metatarsal bones.  In July 2001, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in July 2001 and sent to the veteran at his latest 
address of record.  In August 2001, the SOC sent to the 
veteran was returned as undeliverable; there were no other 
addresses of record for the veteran at that time.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in November 2001.

In December 2001, the RO determined that a timely Substantive 
Appeal had not been filed, and, hence, no appeal timely 
perfected, with respect to the issue on appeal.  A SOC, to 
this effect, was issued in July 2002.  The veteran filed a 
substantive appeal regarding the issue of whether a timely 
appeal was filed in January 2003.

In a October 2004 Decision, the Board determined that a 
timely substantive appeal had not been filed following the 
July 2001 SOC and, therefore, denied the veteran's appeal.  
The veteran, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In an August 2007 Order, the Court granted a Joint Motion for 
Remand, filed by representatives for both parties, vacating 
the Board's decision, and remanding the matter on appeal to 
the Board for further proceedings consistent with the Joint 
Motion.  In that motion, the parties concluded that the 
appellant's November 2001 substantive appeal was timely filed 
on the basis that date of mailing of the SOC should be in 
October 2001, the date that the SOC was mailed to the 
appellant's correct mailing address.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302; Cross v. Brown, 9 Vet. App. 18, 19-20 
(1996).  Therefore, the Board has recharacterized the issue 
on appeal, as indicated on the first page of this decision, 
to accurately reflect the issue now before the Board.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

REMAND

In his November 2001 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing pursuant to his 
November 2001 request.  The RO should 
notify the appellant and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 


Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

